Title: To Thomas Jefferson from Nicholas Long, 29 March 1781
From: Long, Nicholas
To: Jefferson, Thomas



Sir
Halifax, North-Carolina, March 29th, 1781

Agreeable to an Order you some Time ago favoured me with, directed to Mr. David Ross & Co., Petersburg relative to supplying the Quartermaster’s Department in this State with Bar Iron, Nail Rods &c., I received only five Hundred and sixty Wt. Nail Rods. A few Days past I wrote for further Supplies of the above Articles, expecting to have received them on the Credit of the same Order, but was informed by Mr. Ross that on the Money’s being paid for the said Nail Rods, the Order was returned; Adding a Recommendation to establish a Credit with you &c., by which I am lead to believe if your Excellency will please to issue a general Order in favour of the Public in mine, or at least the Quarter-Master’s Department, I should be furnish[ed] by the Company, in which Mr. Ross is concerned, with such necessary Articles as may be required.
I am, at Present, much in Want of Bar Iron and Nail Rods. If you think proper to write once more to Mr. Ross on the Occasion, will much oblige the Public and Sir Your humble Servt.,

Nicholas Long DQMGl.

